Citation Nr: 0947542	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.

3.  Entitlement to an effective date earlier than August 24, 
2004, for an award of service connection for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The Board notes that the psychiatric claim on appeal has been 
developed to include anxiety disorder with panic attacks, 
phobia, and posttraumatic stress disorder (PTSD).  The Court 
of Appeals for Veterans Claims has recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.  In this 
vein, the Board notes that a final decision was issued by the 
Board in March 1986 on a claim for PTSD.  However, as the 
claim presently on appeal has been expanded under Clemons to 
include any and all psychiatric disorders, some of which may 
not have been previously finally adjudicated, the Board will 
not require new and material evidence to adjudicate the 
issue. 

The Board further notes that while this appeal originally 
also included a claim for service connection for bilateral 
hearing loss, in a July 2009 rating decision service 
connection for this condition was granted.  As such, the 
issue is no longer in appellate status and will not be 
discussed in the decision below.  However, in an August 2009 
letter the Veteran expressed his disagreement with the 
effective date assigned by that decision.  As discussed in 
the Remand below, a statement of the case must be issued on 
this issue.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Finally, although additional medical evidence was submitted 
after the last supplemental statement of the case, in a July 
2009 Appeal Status Election Form,  the Veteran waived his 
right to have this evidence reviewed in the first instance by 
the RO.
The issues of entitlement to TDIU and an effective date 
earlier than August 24, 2004 for the award of service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's panic disorder with agoraphobia was incurred in 
service and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for panic disorder with 
agoraphobia have been met.  38 U.S.C.A. §§101(24), 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for panic disorder with agoraphobia; a decision at 
this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of panic disorder 
with agoraphobia, most recently documented in an October 2008 
report of Elmer H. Harden, Jr., M.D.  While the Veteran's 
service treatment records are negative for psychiatric 
treatment or complaints, there is nonetheless evidence 
supporting the in-service incurrence of his current disorder.  
At the outset, the Board notes there appear to be missing 
service treatment records in this case.  The Veteran has 
contended on multiple occasions that shortly after discharge, 
while on inactive reserve duty, the Veteran sought 
psychiatric treatment due to his experiences from Vietnam.  
Exhaustive attempts have been made to obtain these records 
and the RO has essentially conceded that the records cannot 
be obtained.  Given the absence of such records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service treatment 
records are presumed destroyed).  

Throughout the course of this appeal, the Veteran has 
essentially argued that while stationed in Vietnam on active 
duty, he participated and witnessed combat operations, and 
the nature of these operations caused him distress and are 
the etiology of his current panic disorder.  The Board finds 
that the Veteran's contentions in this regard have been 
sufficiently corroborated.  In a November 2006 response from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)), it was confirmed that the 1st Battalion, 
39th Artillery in fact engaged in combat operations on 
several occasions, including from August 1970 to October 1970 
and November 1970 to April 1971.  The history research also 
verified that one of the fire support bases occupied by the 
1st Battalion, 39th Artillery was hit by two mortar rounds on 
one occasion, and that a convoy departing for that base hit a 
mine and wounded two soldiers on another occasion.  The 
Veteran also obtained two buddy statements of retired 
soldiers W.H. and R.H. who served with the Veteran in the 1st 
Battalion, 39th Artillery.  Each letter provides a detailed 
description of the combat they and the Veteran were exposed 
to while serving together in Vietnam.  The Veteran also 
submitted photographs he took while on active duty to support 
the combat operations he was involved in.

The Board finds that the totality of this evidence supports 
the Veteran's exposure to combat while on active duty and the 
atrocities associated with such exposure.  The Veteran's 
personnel records confirm that he served in the 1st 
Battalion, 39th Artillery as a cannoneer during the pertinent 
time frames.  The Board finds no reason to doubt the 
credibility or the competency of either the Veteran's 
statements or the lay statements of record.  All of the 
evidence is internally consistent, and consistent with the 
record as a whole.  For injuries alleged to have been 
incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) 
provide a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For 
these reasons, the Board finds that the in-service incurrence 
of the Veteran's current panic disorder has been established.

In addition, the file contains several medical opinions 
relating the Veteran's current condition to service.  For 
example, in the October 2008 report, Dr. Harden stated the 
Veteran's problems with anxiety arose in 1971.  In a February 
2005 examination by Dave M. Davis, M.D., Dr. Davis stated, 
"he has been suffering panic attacks, ever since his return 
from Vietnam."  In a VA examination of September 1985, the 
examiner found that upon the Veteran's return from Vietnam, 
"he developed anxiety, and phobic type symptoms."  In a 
September 1984 letter from the Clayton Mental Health and 
Mental Retardation Center, a treatment provider noted that 
the Veteran "complained of nervousness since returning from 
Vietnam in 1971."  The Board notes that a medical opinion 
formed on the basis of the Veteran's reported medical history 
cannot be rejected without the Board first finding that the 
Veteran's allegations are not credible.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (holding the Board cannot determine 
that a Veteran's statements lack credibility merely based on 
a lack of such documentation in the service treatment 
records).  

The Board further notes that the medical evidence documents a 
continuity of symptomatology of the Veteran's current 
condition since discharge.  For example, separate letters 
from J.B. Cooley, M.D. from July 1985 and September 1984 
indicate that he had treated the Veteran for his anxiety and 
psychiatric symptoms from 1974 to the date of the letter.  
The October 2008 report of Dr. Harden indicates he treated 
the Veteran for his anxiety from 1986 to the date of the 
letter.  The letters of Dr. Cooley and Dr. Harden alone 
account for a continuity of symptomatology for nearly every 
year since the Veteran's discharge from service.  Further, 
treatment notes ranging from 1986 through 1994 document the 
Veteran's continuous symptoms of anxiety, panic, and 
agoraphobia. 

The Board finds that at the very least, the evidence is in 
equipoise as to the relationship between the Veteran's 
current panic disorder with agoraphobia and service.  
Significantly, there is no negative evidence to the contrary.  
The Board finds that resolving all doubt in favor of the 
Veteran, the evidence supports an award of service connection 
for the Veteran's disorder.


ORDER

Service connection for the Veteran's panic disorder with 
agoraphobia is granted.


REMAND

At the outset, a review of the claims file reveals that the 
Veteran has reported to various medical providers, including 
to Dave M. Davis, M.D. in February 2005, that he currently 
receives disability benefits from the Social Security 
Administration (SSA).  While some medical records have been 
received from the SSA, the decision itself is not of record.  
All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2009).

With regard to the Veteran's TDIU claim, the Board notes that 
during the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  As a TDIU claim is a 
claim for increased compensation, notice needs to be provided 
to the Veteran in this regard. 

Additionally, the decision above awards the Veteran service 
connection for his panic disorder with agoraphobia.  The 
Board finds that the pending TDIU claim will be affected by 
the rating assigned for this condition.  As such, a decision 
as to the issue of TDIU will be deferred pending resolution 
of the rating. This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal.  Further, the Veteran should be 
afforded a VA examination to determine whether his service 
connected disabilities preclude him from performing 
substantially gainful employment.  A VA examination in this 
regard has not yet been afforded to the Veteran.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).

Finally, as noted in the Introduction section above, the 
Veteran was awarded service connection for his bilateral 
hearing loss in a July 2009 rating decision.  In August 2009 
he expressed his disagreement with the effective date 
assigned by that decision.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

3.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from his 
service connected disabilities.  The 
opinion should address whether his 
service connected disabilities alone are 
so disabling as to render him 
unemployable. All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

4.  Issue an SOC with respect to the 
issue of entitlement to an effective date 
earlier than August 24, 2004, for an 
award of service connection for bilateral 
hearing loss. The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


